                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Daniel Valenzuela
                               Plaintiff,
v.                                               Case No.: 1:19−cv−06230
                                                 Honorable Sharon Johnson Coleman
O'Hare Towing Service
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 7, 2020:


        MINUTE entry before the Honorable Sunil R. Harjani: Initial status hearing held
via video conference. Status hearing by videoconference set for September 9, 2020 at 9:30
a.m. ASL interpreter present. Parties reported on the status of the case and discovery. For
the reasons discussed on the record, the parties may proceed with written discovery at this
time, but depositions and the fact discovery cut−off are stayed pending settlement
discussions. This case is referred to the Settlement Assistance Program to appoint counsel
for Plaintiff for the limited purpose of assisting with a settlement conference. The Court
will reconvene with the parties regarding settlement once a settlement attorney has been
recruited for Plaintiff. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
